Citation Nr: 0322055	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 
30 percent for rheumatic heart disease with post-rheumatic 
pericarditis.  

2.  Entitlement to service connection for a cardiovascular 
disorder, variously defined as coronary artery disease, 
ischemic cardiomyopathy, and unstable angina pectoris, 
secondary to service-connected rheumatic heart disease with 
post-rheumatic pericarditis.  


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list 
(including dates and locations) of all 
non-VA health care providers who have 
rendered cardiovascular treatment since 
April 1998.  The Board is particularly 
interested in records of cardiovascular 
treatment that the veteran received from 
the Kenner Regional Medical Center at 
180 West Esplanade Avenue, Kenner, LA 
70065 since April 1998 and from Dr. 
Escipion Pendroza at 1700 Cannes Dr., 
LaPlace, LA 70068 since November 1998.  
After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder. 

2.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
cardiovascular examination to determine 
the nature, extent, and etiology of his 
cardiovascular disorder defined as 
coronary artery disease, ischemic 
cardiomyopathy, and unstable angina 
pectoris and to determine the extent of 
the service-connected rheumatic heart 
disease with post-rheumatic pericarditis.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent cardiovascular pathology 
found on examination should be noted in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
discuss, in reference to the veteran's 
service-connected rheumatic heart disease 
with post-rheumatic pericarditis, the 
frequency of any episodes of acute 
congestive heart failure in the past 
year; the presence or absence of chronic 
congestive heart failure; the extent of 
workload (in METs); the extent of any 
dyspnea, fatigue, angina, dizziness, 
syncope, and left ventricular 
dysfunction; and the ejection fraction 
(in percent).  Also, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
cardiovascular disorder, including any 
coronary artery disease, ischemic 
cardiomyopathy, and unstable angina 
pectoris, is in any way related to, or 
caused by, the service-connected 
rheumatic heart disease with post-
rheumatic pericarditis.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





